         Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      Civil Action No.: 1:18-cv-12549-LTS
 BROOKE DE LENCH,
           Plaintiff
 v.                                                 DEFENDANT KIMBERLY ARCHIE’S
                                                        REPLY IN SUPPORT OF
                                                         MOTION TO DISMISS
 KIMBERLY ARCHIE,
           Defendant.                                [ORAL ARGUMENT REQUESTED]


   I.        ALL OF THE ALLEGEDLY DEFAMATORY STATEMENTS ARE PART OF
             THE PUBLIC DEBATE OVER CTE, AND PLAINTIFF IS USING THIS
             LAWSUIT TO STIFLE MS. ARCHIE’S SPEECH IN ORDER TO ADVANCE
             HER OWN BUSINESS INTERESTS.

        Plaintiff insists in her Opposition (“Opposition”) to Ms. Archie’s Motion to Dismiss

(“Motion”) that the allegedly defamatory statements made by Ms. Archie (the “Statements”) are

personal to Plaintiff and therefore cannot be aimed at influencing legislators in the debate over

football and the causation of, prevention of and incidence of CTE and brain damage (“CTE

debate”). Opposition, pp. 12-13. Plaintiff’s argument misses the mark both regarding the scope

of the anti-SLAPP statute’s protections and regarding the manner in which the Statements

pertain to and may influence the CTE debate.

        The case law clearly instructs that the anti-SLAPP statute’s definitions are to be broadly

construed.

        “The anti-SLAPP statute defines a party’s exercise of its right to petition broadly
        to include: “[1] any written or oral statement made before or submitted to a
        legislative, executive, or judicial body, or any other governmental proceeding; [2]
        any written or oral statement made in connection with an issue under
        consideration or review by a legislative, executive, or judicial body, or any other
        governmental proceeding; [3] any statement reasonably likely to encourage
        consideration or review of an issue by a legislative, executive, or judicial body or
        any other governmental proceeding; [4] any statement reasonably likely to enlist
         Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 2 of 10



       public participation in an effort to effect such consideration; or [5] any other
       statement falling within constitutional protection of the right to petition
       government.’ G. L. c. 231, § 59H.”

Blanchard v. Steward Carney Hosp., Inc., 477 Mass. 141, 147-148 (2017). Under several prongs

of the statutory definition, not limited to but including prongs 2, 4 and 5, it is clear that Ms.

Archie’s statements about Plaintiff and her conduct are protected by the statute. Not only have

legislation or regulations imposing minimum ages or other restrictions for tackle football

recently been considered in places including Maine, Massachusetts, California, Iowa, New

Jersey, Illinois and a city in Georgia, see Exhibit A to the Affidavit of Kimberly Archie

accompanying this Reply (“Reply Aff.”), thereby implicating prong 2, it is evident that the most

effective, and perhaps only, way to set restrictions on football, for youth or others, would be via

governmental or quasi-public agency regulation at the state, local or national level. Therefore,

the public debate about CTE and brain damage and the safety and risks of football necessarily is

aimed at enlisting public participation in an effort to promote or oppose governmental or other

regulatory action.

       At the very least, Ms. Archie’s complaints about Plaintiff in the Statements were intended

to reach other participants in the CTE debate, as contemplated by the fourth prong of the anti-

SLAPP statute. Plaintiff acknowledges as much when she admits that Ms. Archie’s statements

were designed to reach “Ms. Archie’s Twitter followers.” Opposition, p. 13. Ms. Archie is a

prominent voice in the CTE debate, see Affidavit to Motion (“Motion Aff.”), ¶ 14; her Twitter

followers are participants and advocates – including advocates for legislative and regulatory

change – in that debate. Reply Aff. ¶ 2. Plaintiff, by her own account, is also a prominent voice

on sports safety and with very different views from Ms. Archie’s in the CTE debate. See Reply

Aff. Exh. B (MomsTEAM biography describing Plaintiff as a “visionary thought leader in youth




                                                   2
         Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 3 of 10



sports safety and pioneer in concussion education”). Ms. Archie’s Statements challenging

Plaintiff’s credibility necessarily pertain to Plaintiff’s status as a self-proclaimed sports safety

expert and consequently to Plaintiff’s ability to advance her views. Even if all the Statements

did not relate to the CTE debate, either in their very content or by responding to another CTE-

related statement (which, as discussed in Ms. Archie’s Memorandum and supporting documents,

see Memorandum p. 14, and illustrated in Reply Aff. Exh. H, they do), each Statement pertains

to the credibility of an advocate in the CTE debate. Ms. Archie’s commentary on what she

understands to be Plaintiff’s online speech and conduct is commentary on Plaintiff as a self-

described advocate and subject matter expert. The Statements are not about Plaintiff’s general

behavior or speech in unrelated spheres; they are not complaints about Plaintiff’s tweets on

topics such as the presidency or foreign policy nor about her conduct toward gun owners or anti-

abortion protestors. They are statements about Plaintiff’s conduct in the CTE debate and toward

those affected by CTE. As a result, Ms. Archie’s Statements are necessarily about Plaintiff’s

credibility as a sports safety advocate and therefore are inextricably related to Plaintiff’s

positions and advocacy in the CTE debate.

        In addition, because all of the Statements pertain to the CTE debate, they are related to

“an issue under consideration or review by a … judicial body” G.L. c. 231, § 59H[2]. As

Plaintiff notes in her affidavit at paragraph 16, Ms. Archie is lead plaintiff in a class action

lawsuit pending in the United States Central District of California against the Pop Warner

Football organization. A central issue in that lawsuit is the relationship between youth tackle

football and CTE/brain damage. Reply Aff. ¶ 4. Everything Ms. Archie says or writes related to

CTE or those who deny or downplay its causation and incidence is, of course, related to “an

issue under consideration” by the Court hearing the Pop Warner case.




                                                   3
          Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 4 of 10



        Furthermore, not only is Plaintiff using this lawsuit to stifle criticism, she is using it to

advance her own status in the CTE debate, and to raise funds to support her goals. Plaintiff

created a Go Fund Me page to solicit money for what she described as a “legal defense fund.”

Reply Aff. Exh. C. Not only has she collected money through that effort, her appeal for funds

seeks support from those who share the goal of silencing Ms. Archie because they also support

youth football. Among those who have donated to her effort are donors who identified

themselves as Tom Dompier and William Barr, both expert witnesses for the Pop Warner

football organization in the suit over CTE in which Ms. Archie is lead plaintiff, and Joe Ehrman,

a former NFL player and advocate of youth tackle football. Reply Aff. ¶ 6. Another donor

identified itself as “safety first sports.com,” which is the business website of Bryan Pinder, a

supporter of tackle football for those under 14. Id. Plaintiff, who has stated publicly her interest

in “saving” football, see Motion Aff. Exh. 5, who has been an advocate for the position that the

problem of CTE can be addressed through the use of safety equipment in football, see Reply Aff.

Exh. D, and who, upon information and belief has accepted money from companies making and

selling such equipment, see id. Exh. E, is using this litigation to cement her support from those

companies and from other proponents of youth football.1 Furthermore, she is receiving,

acknowledging and welcoming support from those who have a stated purpose of “saving” youth

football. See id. Exh. F. In addition, Plaintiff apparently has added so-called “meta tags”

(essentially, computer coding) to her press release announcing this lawsuit which connect it to

the name “Kimberly Archie” and acronym “CTE” such that it is a prominent search result when




1
  Other donors to Plaintiff’s Go Fund Me fundraiser purport to be 1) Christopher Leupold, a professor and football
supporter; 2) Lauren Long, a former soccer player and the founder of the “Concussionconnection” account on
Twitter, which takes positions opposite Ms. Archie’s on the CTE debate; 3) Rosemarie Moser, a supporter of youth
tackle football, and 4) Jesse Chasman, a neuropsychologist with ties to the “save football” movement. Reply Aff.
¶ 6.


                                                         4
           Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 5 of 10



someone enters those terms into a Google search. Id., ¶ 10, Exh. G, top of first page. Plaintiff

apparently hopes for multiple benefits from this lawsuit: the silencing of Ms. Archie, a

significant critic of Plaintiff and her positions; the damaging of Ms. Archie’s reputation and

effectiveness as a safety advocate; and a resulting boost in Plaintiff’s fund-raising and higher

profile for Plaintiff in the youth football world.

    II.      ALL OF THE ALLEGEDLY DEFAMATORY STATEMENTS ARE EITHER
             OPINION, OR NON-DISPARAGING, OR BOTH.

          In the Opposition, Plaintiff appears to narrow again the group of writings she is now

claiming are defamatory. These Statements are those referenced in Counts III-XIV of her

Amended Complaint; she asserts, “A review of the tweets and Facebook posts by Ms. Archie

at issue in this case discloses that … [a]ll falsely accuse Ms. De Lench of setting up multiple

‘phony,’ ‘anonymous’ or ‘fake’ Twitter accounts to use in ‘defaming’, ‘harassing’ or

‘trolling’ Ms. Archie or CTE families or ‘mocking’ her son’s death.’” 2 Opposition, p. 2.

          Plaintiff’s claim regarding all of the allegedly defamatory Statements, then, has two parts:

1) that Plaintiff was accused of “setting up multiple ‘phony,’ ‘anonymous’ or ‘fake’ Twitter

accounts” and; 2) that the accounts were used in “‘defaming’, ‘harassing’ or ‘trolling’ Ms.

Archie or CTE families or ‘mocking’ her son’s death.” Id. For the reasons discussed in the

Memorandum, the second part of the claim is a matter of opinion because whether the accounts

in question “harassed,” “trolled” or “defamed” Ms. Archie or “mocked” her son’s death

necessarily involves subjective assessments. However, even if Plaintiff could show that the

claim that the accounts “harassed,” “trolled” or “defamed” Ms. Archie, and the claim that



2
  As illustrated in the chart accompanying this Reply as Reply Aff. Exh. H, Plaintiff apparently no longer contends
that Ms. Archie’s claims that Plaintiff told a reporter Ms. Archie had lied are defamatory. These statements underlie
Counts I and II, now shaded in grey on the chart. The status of Count X is unclear, as it did not refer to any “fake”
or imposter accounts, and was in direct response to an included tweet from Plaintiff in her own name.


                                                          5
           Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 6 of 10



Plaintiff set up “phony,” “anonymous,” or “fake” accounts were assertions of fact, the assertions

are merely that Plaintiff was responsible for the contents of certain social media accounts which

were not in her name, either as an author, or as someone supplying material or language to the

author(s). Even if Plaintiff were then able to show through discovery, as she states she hopes to

do,3 that she was not actually behind the social media accounts of which Ms. Archie complained,

she would have proved only one element of defamation: falsehood. Plaintiff has not pleaded,

and cannot prove, another necessary element of defamation: disparagement.

         Plaintiff alleges generally that one of the Statements “directly accused Ms. de Lench of

conduct which the average reader would view as unethical, dishonest, cowardly, cruel, morally

reprehensible, and/or lacking the empathy one would expect from a woman who had built her

reputation over nearly two decades on being a trusted advocate for youth sports parents and

sports safety.” Opposition, pp. 4-5. However, Plaintiff has acknowledged writings which are

substantially the same as those made by the social media accounts with which she complains she

was falsely associated. For example, in the tweet in question, Ms. Archie criticized Plaintiff and

stated that this was one example of Plaintiff trolling or harassing Ms. Archie, who is outspoken

on CTE.4 However, Plaintiff has acknowledged multiple posts or tweets of her own regarding

CTE, often questioning the link between CTE and football, or the seriousness of the CTE risk

posed by football, see, e.g., Motion Aff. Exhs. 3, 5, 8, and has written at length about the subject.

See e.g., Motion Aff. Exh. 2, Reply Aff. Exh. D. 5


3
  Plaintiff’s claim that the IP addresses she hopes to obtain from Twitter will positively prove that she is not
responsible for certain tweets is spurious. As many Internet users are aware, there are tools, such as so-called Tor
servers, that allow users to disguise their IP addresses. Reply Aff. ¶ 12.
4
  Plaintiff contends it was defamatory to accuse her of harassment. However, as recently as January 2019, she
publicly made similar statements, endorsing a tweet about this lawsuit which called Ms. Archie a bully. Reply Aff.
Exh. F.
5
  Plaintiff wrote: “[W]e know that there are those who are not at all happy that we are taking a pro-active, glass-half-
full approach to trying to meeting the challenge concussions and head injuries pose in football. In an effort to discredit
the [Plaintiff’s documentary] "The Smartest Team," it appears that powerful interests in the multi-million business


                                                            6
           Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 7 of 10



          In addition to taking positions identical to those advocated by social media accounts

with which she claims to have been falsely associated, Plaintiff has admitted disparaging Ms.

Archie to other people, in terms which could be characterized fairly as harassing.6 See Am.

Com., ¶¶ 32-36. In fact, Plaintiff can be shown to have made comments very similar to all of the

tweets and posts addressed in the Statements. The Statement which underlies Plaintiff’s Count

IV, for example, was in direct response to an anonymous tweet, which Ms. Archie referenced by

means of a screenshot, questioning whether Ms. Archie’s son’s death was really from CTE. Dkt.

23-43. As illustrated previously, see Motion Aff. Exhs. 4, 7, Plaintiff repeatedly has broadcast

the same intrusive, unwarranted purported questions regarding Ms. Archie’s son’s death.7

Furthermore, with respect to other Tweets from specific accounts regarding which Ms. Archie

complained, such as @kewlhandluke11, see Count XIII, Plaintiff has had interactions of mutual

encouragement and support with the accounts or individuals behind them, or they share common

allies in the CTE debate as it is conducted online. Reply Aff. Exh. I. Given that each referenced

account or user has written about CTE in ways similar to Plaintiff, see Reply Aff. ¶ 14, there is

no way that it can be considered sufficiently disparaging to be defamatory to have associated



that is Concussion, Inc. are working overtime, both in the Twittersphere, through a whisper campaign, and via other
even more insidious back-channel means, to cripple our ability to spread the word about our documentary, including
trying to convey to the viewing public the impression that MomsTEAM and I are somehow peddling junk
science….and that our objectivity has somehow been clouded by alleged conflicts of interest, including asserting that
we are merely a cipher or football apologist on the payroll of the National Football League.” Reply Aff. Exh. D.
6
  As Ms. Archie noted in her Memorandum, characterizing behavior as “harassing” or “trolling” is facially a
statement of opinion. While Plaintiff argues in her Opposition that such characterizations imply undisclosed facts,
Ms. Archie repeatedly linked to tweets she believed, and continues to believe, were posted by Plaintiff as part of her
complaints about Plaintiff’s behavior. See Reply Aff. Exh. H. In fact, Counts III, IV, VI, VIII, IX, X, XI, XII, XIII,
and XIV are all premised on tweets or posts which were made in direct response to the statements of which Ms.
Archie complained or which were accompanied by screenshots of the referenced statements. Therefore, Ms.
Archie’s underlying facts were fully disclosed, contrary to Plaintiff’s assertion that Ms. Archie “fail[ed] to provide
readers with evidence of her assertions regarding plaintiff’s conduct, as she easily could have done.” Opposition, p.
5. Furthermore, by linking to the Tweets or posts, Ms. Archie did essentially what Plaintiff claims she should have
done: “simply retweeted it with a comment so that her followers could determine for themselves whether it
constituted harassment.” Id. p. 5, n. 8.
7
  In at least one instance, that underlying Count X, Ms. Archie’s Statement was in response to an acknowledged
tweet from Plaintiff (to which Ms. Archie linked), not just a tweet similar to those historically made by Plaintiff.


                                                          7
           Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 8 of 10



Plaintiff with accounts or online personas who have publicly allied themselves with her or her

ideology, or vice versa, without objection by Plaintiff.

          To the extent that Plaintiff may be arguing that it was defamatory for Ms. Archie simply

to claim that Plaintiff used fake names on the Internet (to issue tweets which are substantially the

same as her acknowledged tweets), such a claim is insufficiently disparaging. One might have

any number of motives for using aliases on the Internet, and it cannot be considered damaging to

reputation merely to note that someone engages in this common practice. Cf. Ellis v. Safety Ins.

Co., 41 Mass. App. Ct. 630, 637 (1996) (it was potentially defamatory to call someone “phony

and [state the person] submitted a fraudulent claim” because the statement accused the person of

the crime of insurance fraud, not because it applied the label “phony”). Furthermore, in addition

to tweeting under her own name and Twitter handle (@brookedelench), Plaintiff admittedly

tweets as @Momsteam, @SmartTeams and @TheSmartestTeam. Am. Com. ¶ 29. It is difficult

to imagine how it could be considered disparaging to state that Plaintiff tweets under names

other than her legal name, particularly when she acknowledges such a practice.

   III.      PLAINTIFF HAS ACKNOWLEDGED SHE IS AT MINIMUM A LIMITED
             PURPOSE PUBLIC FIGURE AND CANNOT DEMONSTRATE THE
             ACTUAL MALICE THAT HER STATUS REQUIRES.

          As Plaintiff admits by emphasizing her own prominence in the sports safety field,

Plaintiff is at minimum a limited purpose public figure with respect to the CTE debate. See

Memorandum pp. 18-19, see also Opposition, p. 9 (“To dismiss plaintiff’s case now…would be

to apply a standard that few if any public figures claiming defamation could meet…”). Since

Plaintiff is at minimum a limited purpose public figure, she must meet the actual malice standard

to prove defamation.




                                                  8
         Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 9 of 10



       Plaintiff’s argument that Ms. Archie held a “deep animosity toward plaintiff” and that

this somehow eliminates “[a]ny doubt,” Opposition, p. 6, about Ms. Archie’s alleged actual

malice misses the mark. Actual malice does not refer to dislike or other emotional states. It

refers to a declarant’s knowledge and intent. “The standard of actual malice is a daunting one.”

Howard v. Antilla, 294 F.3d 244, 252 (1st Cir. 2002) (internal quotation omitted). Actual malice

requires knowledge or reckless disregard of falsity (not merely proof that the assertion is untrue)

which Plaintiff has not shown and cannot show because Ms. Archie had a reasonable belief that

the Statements were made by Plaintiff, both because they contained a unique punctuation error

which Ms. Archie recognized from Plaintiff’s acknowledged statements, and because they were

substantially the same in content as many of Plaintiff’s known statements. Reply Aff. ¶ 15.

Furthermore, to prevail, Plaintiff “must prove actual malice with ‘convincing clarity.’” Mandel v.

Bos. Phoenix, Inc., 456 F.3d 198, 201 (1st Cir. 2006). Plaintiff will not be able to do so, given

that style and content similarities between the tweets and posts referenced in the Statements and

Plaintiff’s acknowledged tweets and posts support Ms. Archie’s reasonable belief that Plaintiff is

the moving force behind the tweets and posts. See Ortiz v. Department of Health and Human

Svcs., 874 F.Supp. 570, 574 (S.D.N.Y. 1995) (noting that “the grammar, syntax, and language

usage in the letter could identify the author by his or her writing style”). While “[o]n a Rule

12(b)(6) motion to dismiss, we do not concern ourselves with questions of evidentiary

sufficiency, …. [but rather ask] only whether [plaintiff] ‘la[id] out enough facts from which

malice might reasonably be inferred,’” Lemelson v. Bloomberg L.P., 903 F.3d 19, 24 (1st Cir.

2018), Plaintiff has not made such a showing, and cannot do so. Given her mere assertion that

Ms. Archie does not like her and therefore must have acted with actual malice, Plaintiff fails to




                                                 9
         Case 1:18-cv-12549-LTS Document 33 Filed 05/10/19 Page 10 of 10



“ ‘nudge[]’ [her] actual malice claim ‘across the line from conceivable to plausible,’” id.

(internal citations omitted), as required.

        For the foregoing reasons, and the reasons set forth in the Memorandum accompanying

her Motion to Dismiss, Defendant respectfully requests that the Amended Complaint be

dismissed.

                             REQUEST FOR ORAL ARGUMENT

        Defendant respectfully requests oral argument on this motion and is joined by Plaintiff in

this request.

                                               The Defendant,
                                               KIMBERLY ARCHIE,
                                               By Her Attorneys:
Dated: May 10, 2019
                                               /s/ Francis D. Dibble
                                               Francis D. Dibble, BBO No. 123220
                                               Elizabeth S. Zuckerman, BBO No. 673190
                                               Bulkley, Richardson and Gelinas, LLP
                                               1500 Main Street, Suite 2700
                                               Springfield, MA 01115
                                               Tel. (413) 272-6219
                                               Fax (413) 272-6804
                                               fdibble@bulkley.com
                                               ezuckerman@bulkley.com

                                  CERTIFICATE OF SERVICE

        I, Francis D. Dibble, hereby certify that this document, filed through the ECF System,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF), and paper copies will be sent to those indicated as non-registered participants on
May 10, 2019.

                                               /s/ Francis D. Dibble
                                               Francis D. Dibble




                                                 10
